DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 April 2021 has been entered.
Claims 1-5, 7-11, and 23-24 are pending.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-9, 11, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell (WO 2011/053166).
Regarding claims 1, 5, 11, 23, Maxwell teaches hydrotreating a bio oil feedstock (page 2, lines 30-34).  The Maxwell bio oil is produces from a variety of animal or plant sources including plants trees, algae, palm oil, vegetable oil, etc (page 9, lines 7-30).  Maxwell teaches feeding the hydrotreated bio oil to a catalytic cracking zone to produce more valuable gasoline and olefin products (page 21, lines 10-30).  Maxwell teaches that the feedstock to hydroprocessing zone can be a mixture of mineral and bio renewable feedstocks, including at least 75% or at least 90% bio oil (page 3, lines 1-20).  Maxwell teaches that the feedstock can be 100% bio oil (page 3, lines 1-20).  Examiner considers Maxwell 100% bio oil to read on the claimed limitation of 0-10% petroleum feedstock.  Examiner additionally notes that 
Maxwell teaches the bio renewable feedstock sent to cracking boils above the range of naphtha in one embodiment (which would be above C12) (page 15, lines 12-35, see distillation column figure 1, see also page 3, lines 27-29).  Maxwell also teaches that the bio renewable feedstock sent to cracking can include C17+ products (page 19, lines 29-31).  Maxwell does not explicitly disclose that the hydrotreated bio oil feedstock fed to cracking is a paraffinic intermediate or the exact percentage of C8-C20 as claimed.
However, Examiner notes that Maxwell hydrotreating of biomass feedstocks (page 8, lines 1-30) includes hydrodeoxygenation (page 13, lines 1-11).  
Applicant’s instant specification teaches the same types of cooking oil and vegetable oil feedstocks [0014-0017], as well as the same hydrodeoxygenation process to form paraffinic intermediate [0017].   As discussed above, Maxwell teaches the renewable paraffinic stock fed to cracking boiling above C12 or C17+.  
Therefore, it would have been obvious to the person having ordinary skill in the art that the same paraffinic intermediate and renewable paraffinic feedstock would result, since Maxwell teaches the same vegetable oil feedstock and the same hydrodeoxygenation steps.  It is not seen where Applicant has distinguished the process steps in this regard.  
Regarding claim 2, Maxwell teaches the cracking is fluidized catalytic cracking (page 21, line 5-page 22, line 7).
Regarding claim 3, Maxwell teaches cracking temperatures of  about 535°C (page 22, lines 1-10), which reads on the claimed range of 400-800°C.
Regarding claim 4, Maxwell teaches cracking pressures of 1.72 bar (page 22, lines 1-10), which reads on the claimed range of 0-80 psig.
Regarding claims 8-9, Maxwell teaches separating the cracked material into two or more constituent streams including gasoline and olefin products (page 21, lines 5-30 and page 22, lines 25-30).
Regarding claim 24, Maxwell teaches examples of 10 or 30% bio oil resulting in close to 5% coke (see figures), but not below 5%. 
However, Maxwell is not limited to the examples of only 10% or only 30% bio oil.  Maxwell teaches that the feedstock may contain up to 100% bio oil (page 4, lines 9-20).  Further, Applicant’s instant specification teaches that bio based feedstock results in less coke than petroleum based feedstock [0035]. 
Therefore, it is expected that the Maxwell disclose of 100% bio oil feed would result in a lower coke percentage, such as claimed, since the coke production is attributed to the petroleum based feed components.  Examiner notes: Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell (WO 2011/053166) as applied to claim 1 above, and further in view of McCarthy (US 2013/0165717).
Regarding claim 7, the Maxwell teaches forming fuel products, as applied to the claims above. 
Maxwell does not explicitly disclose blending the fuel product.
However, McCarthy teaches blending similar renewable hydrocarbon fuel product with a petroleum fuel product and/or one or more renewable fuels is well known in the art [0107-0108].
Therefore, it would have been obvious to the person having ordinary skill in the art to have blended the Maxwell product as disclosed by McCarthy as well known in the art, for the benefit of obtaining a desired fuel blend.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell (WO 2011/053166) as applied to claim 1 above, and further in view of Muldowney (US 5,324,419).
Regarding claim 10, Maxwell teaches the limitations of claim 13, as discussed above.
Maxwell does not explicitly disclose feeding olefins from the FCC to alkylation.
However, Muldowney teaches that FCC olefins are sent to alkylation reactor in order to produce alkylate fuel (column 1, lines 57-64).
Therefore, it would have been obvious to the person having ordinary skill in the art to have fed the Maxwell FCC olefins to the Muldowney alkylation reactor in order to produce alkylate fuel.

Response to Arguments
Applicant's arguments filed 07 April 2021 have been fully considered and have been addressed by the updated rejections as necessitated by amendments to the claims.
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE STEIN/Primary Examiner, Art Unit 1771